Citation Nr: 0608697	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  06-03 414	)	DATE
	)
	)


THE ISSUE

Whether a January 8, 1990 Board decision denying entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to August 
1944, and he passed away on January 27, 2004.  The moving 
party is the veteran's surviving spouse.

In a statement received in December 2004, the moving party 
through her representative alleged clear and unmistakable 
error (CUE) was committed in a January 1990 Board decision 
which denied TDIU because the evidence supported the claim 
and which correspondence was construed as a motion asking 
that the January 1990 decision by the Board of Veterans' 
Appeals (Board) be revised or reversed on the grounds of CUE.  
See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 
(2005).  In this regard, it is noted that the veteran's 
surviving spouse had filed a claim of entitlement to service 
connection for the cause of the veteran's death, for accrued 
benefits and for entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318, which were denied by the Togus, Maine Regional Office 
(RO) in April 2004.  The claim for DIC under § 1318 was 
denied on the basis that the veteran had not been 
continuously rated totally disabled due to service-connected 
disorders for a period of 10 years preceding his death.  

Thereafter, the RO did not construe any of the correspondence 
submitted by or on behalf of the veteran's surviving spouse 
to constitute a notice of disagreement (NOD) to the April 
2004 rating decision.  On the moving party's behalf, the 
representative submitted a Brief of Arguments dated March 7, 
2006 addressing whether a decision to deny entitlement to DIC 
should be revised or reversed on the grounds of CUE.  The 
Board is without jurisdiction to consider the issue of 
whether the April 2004 determinations were clearly and 
unmistakably erroneous or whether there exists a timely filed 
NOD to that rating decision, inasmuch as such has not first 
been adjudicated by the RO.  Accordingly, these matters are 
referred to the RO for disposition as appropriate.

By a March 2006 ruling, the undersigned granted a motion to 
advance this case on the docket based on a finding of good 
cause.  See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  In a decision entered on January 8, 1990, the Board 
denied entitlement to TDIU due to service-connected 
disabilities.

2.  The correct facts, as they were known at the time, were 
before the Board and the statutory and regulatory provisions 
extant at that time were correctly applied.

3.  There was a tenable basis for the Board's decision in 
January 8, 1990, denying entitlement to TDIU, and that 
decision does not contain an error which, had it not been 
made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The Board did not commit CUE in its January 8, 1990 decision, 
which denied entitlement to TDIU.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), is not applicable to motions for revision of a Board 
decision on the grounds of CUE.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).

Factual Background

When the claim for entitlement to TDIU was previously before 
the Board in January 1990, evidence included the veteran's 
service medical records and evidence that the veteran's 
service connected disabilities included compensable residuals 
of poliomyelitis of the upper and lower extremities, each 
evaluated as 20 percent disabling, and a bladder disorder, 
rated at a noncompensable level, as well as a post-operative 
herniorrhaphy scar, rated at a noncompensable level, for a 
combined 70 percent schedular evaluation.  

Also included was a May 1988 VA examination that showed a 
principal consequence of the veteran's service connected 
disabilities was persistent weakness of both legs, his back 
and to a lesser degree his arms.  The examination also 
reported the veteran had arthritis and tended to be 
constipated.  His general health was otherwise good, but he 
was also noted to have hypertension and diabetes.  On 
examination, there was no weakness of the face, tongue or 
palate and minimal weakness of the neck muscles.  There was 
wasting of the interosseous thenar and hypothenar groups of 
both hands.  There was minimal impairment of abduction and 
external rotation of the right shoulder and extension of both 
elbows.  There was more significant weakness of both hands.  
Sensation and coordination were good.  He required support to 
prevent forward flexion of the trunk.  There was moderate 
generalized atrophy of the lower extremities, more pronounced 
on the left.  The examiner acknowledged some possibility of 
decreased pinprick sensibility in the feet, possibly related 
to the temperature at the time of the examination.  Deep 
tendon reflexes were absent.  When walking, the veteran had a 
slow wide-based gait requiring two canes for support.  The 
examiner summarized that the veteran was 67 years old and had 
significant residuals from his polio, including weakness of 
his trunk muscles, leg muscles and arm muscles, and some 
bladder dysfunction.  

Also of record was a September 1988 letter from Dr. N.W.S., 
who indicated that he had initially presented for diabetes in 
1979 and that, in recent years, the veteran had become 
progressively more incapacitated due to the effects of his 
back musculature, which had produced difficulty with his 
gait.  Although that physician acknowledged not treating the 
veteran for that condition, he noted that the veteran would 
not be able to perform any work which required any amount of 
standing or walking.  

The record also included evidence that the veteran had 
completed four years of college and had retired from his job 
as a state investigator in February 1983, where he had worked 
for more than 30 years.  He reported that he had not sought 
other employment since then, when he became too disabled to 
work due to service-connected disability.

The Board issued a decision in January 1990 that denied the 
claim of entitlement to TDIU based on the finding that while 
employment opportunities would be limited, there would still 
be some forms of substantially gainful employment available 
that he would be able to perform, consistent with his 
education and experience.

As noted above, the moving party submitted the motion for CUE 
in December 2004, asserting that the Board's decision relied 
on the veteran's education and experience and that the 
evidence, which supported the claim, as to the severity of 
the veteran's residuals of polio was disregarded.


Legal Analysis

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error. 38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  While a special rule exists for prior Board decisions 
issued on or after July 21, 1992, which provides that the 
record existing when those decisions were made includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record, that rule is 
inapplicable to this case because the case was decided in 
January 1990.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Finally, given the rigorous nature of CUE, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 
does not apply to clear and unmistakable error claims.  See 
38 C.F.R. § 20.1411(a).

As a threshold matter, the Board finds that the arguments 
advanced by the service representative allege CUE with the 
requisite specificity.  See 38 C.F.R. § 20.1404(b); see also 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same).  
Accordingly, the Board will proceed to consider the merits of 
the moving party's claim.

The Board additionally observes that the law and regulations 
generally pertaining to entitlement to TDIU have remained 
unchanged since the 1990 Board decision challenged in the 
motion.  In general, total disability ratings for 
compensation may be assigned where the schedular rating for 
the service-connected disability or disabilities is less that 
100 percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  See 38 C.F.R. § 3.340, 
3.41, 4.16 (1989).  The moving party's representative has 
acknowledged that the Board considered the pertinent 
regulations and determined that the veteran met the 
requirements of 38 C.F.R. § 4.16 (a) but that the Board's 
decision relied on the veteran's education and experience and 
that the evidence, which supported the claim, as to the 
severity of the veteran's residuals of polio was disregarded.

In the first place, the Board expressly considered the 
evidence pertaining to the severity of the service connected 
polio residuals in even greater detail than was summarized 
above.  Moreover, the moving party's representative 
acknowledges that the Board determined that the veteran met 
the requirements of 38 C.F.R. § 4.16 (a).  In addition, even 
the September 1988 private medical evidence implicitly 
acknowledged that, apart from employment involving standing 
or walking, the veteran was capable of being employed.  
Moreover, consideration was properly given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, however, not with 
respect to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Under 38 C.F.R. § 20.1403(d)(3), an argument that the Board 
should have weighed or evaluated the evidence differently 
cannot form the basis for a finding of CUE. Here, it is not 
an "undebatable" fact that the veteran was precluded from all 
forms of substantially gainful employment due to his service 
connected disabilities.  In essence, the moving party's 
statements merely reiterate matters considered in the January 
1990 decision.  The contentions, in essence, amount to a 
disagreement with the outcome of the decision, i.e., 
allegations that the Board should have weighed or evaluated 
the evidence differently.  But these matters cannot form the 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3).

The moving party also provided some additional evidence that 
was not before the Board at the time of the January 1990, 
decision, i.e. a letter from a treating physician dated in 
August 2001, which arguably supported a worsening of the 
veteran's service connected polio, beginning in 1992, when 
the veteran came under that doctor's care.  Inasmuch as that 
letter was not created until some years after the Board's 
June 1990 decision, it could not have been before the Board.  
A cardinal principle of CUE jurisprudence is that a 
determination as to whether a prior final adjudication is 
clearly and unmistakably erroneous is predicated on the facts 
that were before the adjudicator at the time of the prior 
decision.  38 C.F.R. § 20.1403.  Since that record could not 
have been before the Board, it cannot form a basis for CUE.

To the extent the contentions constitute an argument that VA 
had a duty to provide the veteran VA examination, the Board 
notes that a failure to assist would not give rise to a valid 
CUE claim.  See Shockley v. West, 11 Vet. App. 208, 213-14 
(1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) 
(breach of duty to assist cannot constitute basis for CUE 
claim).  This is especially evident when the alleged breach 
is a failure to obtain new medical evidence as opposed to 
already existing evidence. See Simmons v. West, 13 Vet. App. 
501, 508 (2000).

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, the Board's January 8, 1990, decision 
was not clearly and unmistakably erroneous.


ORDER

The motion that a January 8, 1990  Board decision that denied 
TDIU should be revised or reversed on the grounds of CUE is 
denied.



                       
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



